DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 13/785,200 filed on March 5, 2013, now U.S. Patent 10,693,876 (“Parent Application”) which is a continuation application of U.S. application no. 11/344,697 filed on January 31, 2006, now U.S. Patent 8,417,641.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Monsa-Chermon et al. (U.S. Patent Publication 2008/0215468, hereinafter referred to as Monsa-Chermon, previously published as WO 2006/074284 A2) is the closest prior art of record.  Monsa-Chermon discloses a licensing system including a local component and a remote component (0130).  A license is given to a user in the form of a license certificate (0132).  As explained by Monsa-Chermon licensing is a term used to describing software usage by provision of a license certificate (0133).  The remote component sends a license certificate to the local component (0141).  When the user starts a protected software, the local component checks if the user has a permanent license for the software (0145) and if so the user is allowed to execute the software.  Alternatively if the user does not have a permanent license the client checks if the user has another kind of license (0146).  If the answer is negative and the user has no license a trial status check and registration process is optionally run (0147) or the software is quitted (0148).  In Monsa-Chermon at paragraphs 0240-0247 it is disclosed that offline operation is capable where the “system manages a local license and maintains a local log of the user’s activity (0240) and the license and local log are optionally protected and coded or encrypted to prevent the user from manipulating them (0241).  Once the privileges of a local license are exhausted the local component attempts to connect to the server and report the usage data where the total user charge is calculated for the usage and a new license may be generated and sent to the client (0242).  The new license will allow for further offline usage (0243).  Therefore while Monsa-Chermon allows an application to be used even when a server is offline what is not taught by Monsa-Chermon is that the application may be used “without any license” as Monsa-Chermon requires that some form of license be present before usage is allowed.  Therefore Monsa-Chermon does not fairly teach or suggest all of the limitations of the claim.  Jacobs et al. (U.S. Patent 2006/0111920, hereinafter referred to as Jacobs) discloses a mechanism where applications are preloaded onto a device and can be activated by remote connection. However Jacobs does not disclose that these applications require a determination that an air interface is active and when no interface is active retrieving a temporary use indicator to determine if the application may be activated without a connection. DRM Specification Candidate Version 2.0 -15 Sep 2005 (DRM Specification Candidate Version 2.0 - 15 Sep 2005, Open Mobile Alliance, OMA-TS-DRM-DRM-V2_0-20050915-C, 144 pages, hereinafter referred to as DRM) does teach the ability to transfer content to unconnected devices. However DRM does not teach a determination that a connection is not available but simply relies on a connected device being present to make the content transferable to a device that cannot connect to a network. Moreover Examiner is unable to find any prior art that teaches the ability to determine whether an air interface is available or allows the use of content when such an interface is not available along with the requirement that no form of license presently exists on the device.  Therefore claims 1-9 are allowable over the prior art.
Claims 1, 7, 8 and 9 are not patentably distinct over claims 26, 30, 35 and 36 of U.S. Patent No. 10,683,876 and claims 1, 14 and 17 of U.S. Patent No. 8,417,641.  A rejection under obviousness type double patenting has been obviated by the filing of a terminal disclaimer on May 20, 2022, therefore making the issue moot.  As such no obstacles remain in bringing the application into condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685